Citation Nr: 0106768	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  00-04 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence sufficient to warrant 
reopening of the appellant's claim for entitlement to service 
connection for residuals of an injury to the cervical spine 
has been submitted.

2.  Whether new and material evidence sufficient to warrant 
reopening of the appellant's claim for entitlement to service 
connection for residuals of an injury to the back has been 
submitted.

3.  Whether new and material evidence sufficient to warrant 
reopening of the appellant's claim for entitlement to service 
connection for residuals of an injury to the left leg has 
been submitted.

4.  Entitlement to service connection for post traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	State Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant, and neighbor


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


REMAND

The appellant served on active duty from September 1952 to 
April 1954.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1999 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant entitlement 
to service connection for a neck injury, a back injury and a 
left leg injury, on the basis that new and material evidence 
sufficient to warrant reopening of his claims had not been 
submitted; and denied entitlement to service connection for 
post traumatic stress disorder.

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The Board finds that additional development is necessary in 
order to afford the appellant every consideration in the 
presentation of his claim.  In particular, the Board notes 
that an October 1999 statement from the appellant's private 
physician, Vance Baucum, M.D., has been submitted.  However, 
treatment records from Dr. Baucum have not been obtained.

The evidence of record also indicates that the appellant was 
awarded entitlement to disability benefits from the Social 
Security Administration (SSA) beginning in December 1993.  
Records pertaining to the award of such benefits by the SSA 
have not been associated with the record certified for 
appellate review.  As the Court held in Lind v. Principi, 3 
Vet. App. 493, 494 (1992), the duty to assist requires the VA 
to attempt to obtain records from other Federal agencies, 
including the SSA, when the VA has notice of the existence of 
such records.  Thus, VARO must request complete copies of the 
SSA records utilized in denying the appellant disability 
benefits.


Accordingly, this case is REMANDED for the following:

1.  The RO should contact the appellant 
and request that he identify all VA or 
non-VA medical care providers who have 
treated him for his claimed disabilities.  
After securing any necessary releases, 
the RO should obtain copies of all 
treatment records referred to by the 
appellant which have not been previously 
obtained, including any available 
treatment records from Dr. Baucum.  These 
records should then be associated with 
the claims file.

2.  VARO should attempt to procure the 
appellant's complete Social Security 
Administration records in connection with 
his disability claim there.  These 
records should be associated with the 
appellant's VA claims folder.

3.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among other things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





